The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
* Examiner notes that Applicant has introduced claim “62. (New)” (page 9 of the instant response).  However, this claim number appears to be a typographical error, since no claim 61 has existed during the pendency of this application, such that a new claim would be numbered 62.  Hence, the new claim has been renumbered and will be referred to as “claim 61” in this Office action.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 05 April 2022; which amends claims 31, 39, 46 and 54, and introduces claim 61.  Claims 31, 32, 34-47 and 49-61 are now pending in this application.
In response to Applicant’s amendment, claims 39-42 and 54-60  are now allowed.  These claims are deemed allowable for the same reasons as presented in parent application, U.S. Serial No. 14/471,848 (now issued as U.S. Patent No. 9,939,416).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s arguments, Examiner notes the following:
 Applicant remarks that “it is noted the Examiner also relies on Official Notice that turning off a device encompasses disconnecting power to the device, and cites 5 additional references, namely McGinley, Trock, Tsai, Halfmann, and Hanza.  The Examiner only states that those references were ‘cited previously,’ but cites to no passage from those teachings in support of the Official Notice, and provides no analysis” (page 10 of the instant response).  In this regard, Applicant’s attention is directed to the previous Office action dated 27 January 2021, at paragraph 2b, which clearly provides such citations and analysis (as repeated below).
Applicant further remarks that “the Examiner relies on a total of nine references and caselaw to support the claim rejection” (page 10 of the instant response).  In this regard, Examiner notes that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues that “none of Heiland, Manka or Padden relate to a vacuum pump of an air sampling system in response to a flow rate indicative of an obstructed vacuum connection … Consequently, each of Heiland, Manka or Padden are in unrelated fields of endeavor to Calio and to the claimed invention” (page 11 of the instant response).  This argument is again not persuasive, similarly as provided in the previous Office action, since it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner agrees that Heiland, Manka and Padden do not pertain to air sampling devices, specifically, as instantly claimed and as described by Calio.  However, Heiland, Manka and Padden do pertain to computer-controlled systems which control/utilize fluid-handling pumps, a class of machines which includes the vacuum pumps of Calio.  Accordingly, it is not relevant that “none of Heiland, Manka or Padden relate to a vacuum pump of an air sampling system in response to a flow rate indicative of an obstructed vacuum connection,” specifically, as argued by Applicant.  What is relevant, is that one having ordinary skill in the art of operating computer-controlled systems and fluid-handling pumps (including the air sampling device of Calio, and for that matter, any device utilizing a motor-driven pump) would have been motivated by the teachings of Heiland, Manka and/or Padden to protect the computer-controlled system and/or fluid-handling pumps by providing for an emergency stop, that disconnects power to the system/pumps under specified conditions, since Heiland, Manka and Padden each teach that such operation reduces or avoids damage to systems.  Furthermore, Examiner again notes that air is a fluid.  Each of the systems of Calio, Heiland, Manka and Padden are deemed analogous art, since they each pertain to/utilize fluid handling devices.  In such fluid handling devices, each of Heiland, Manka and Padden teach turning off/disconnecting power to the fluid handling units (pumps) in response to fluid handling conditions indicating blockage of fluid flow.
Further with regard to Applicant’s emphasis that both Manka and Padden turn off a pump/ stop operation of pump motors in response to pressure not flow rate, as instantly claimed (page 11 of the instant response), Examiner takes Official Notice that pressure and flow rate are well understood to be proportional in fluid handling systems, as exemplified at least by the Hagen-Poiseuille law and Bernoulli’s equation (see definitions below, in paragraph 9), as would have been well-known to one having ordinary skill in the art, at the time the instant invention was filed.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Hence, claims 31, 32, 34-38, 43-47, 49-53 and 61 now stand rejected under 35 U.S.C. §103, as being unpatentable over Calio et al. (U.S. Patent Application Publication No. 2010/0289653) in view of either Heiland et al. (U.S. Patent Application Publication No. 2013/0205822), Manka (U.S. Patent No. 3,748,906) and/or Padden (U.S. Patent No. 4,747,315).
As per claim 31, Calio et al. teaches the instantly claimed system for sampling air at multiple locations in a controlled environment (abstract; Figs. 1-3, sampling/monitoring system 200) comprising:
a plurality of air sampling devices configured to monitor and test a volume of air within a controlled environment (abstract; Fig. 2, air sampling devices 216n; para[0017]);
a plurality of vacuum connections, each configured to receive the volume of air from a respective air sampling device of the plurality of air sampling devices (Fig. 2, vacuum air tubes 220);
a graphical user interface (GUI) configured to receive desired mass flow rates for the plurality of vacuum connections to each draw from the respective air sampling device (Fig. 2, touchpanel/remote command center 202; para[0043-0044, 0047, 0053, 0066, 0079], input instructions for controlling the sampling/monitoring system).
a vacuum pump configured to draw the volume of air from the plurality of air sampling devices through the plurality of vacuum connections (para[0046]);
a contactor configured to deliver and control power to the vacuum pump (para[0073, 0100-0104]);
a flow center including a programmable logic controller (PLC) configured to; monitor and control the mass flow rates of air received by the plurality of vacuum connections (Fig. 2, device 210; para[0052]);
output an alarm in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections deviates from the desired mass flow rate for the vacuum connection by a predetermined alarm limit … (at least at para[0085, 0102-0103]).  Similarly applies to claim 46.
However, Calio et al. does not teach the instantly claimed disconnect the power to the vacuum pump in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections having a desired mass flow rate is zero.  In this regard, Heiland et al. teaches that, in a fluid handling system utilizing pumps, a “system for detecting loss of coolant may receive a command for emergency stop … With this emergency stop, the entire computing system or portions of the computing system may be disconnected from power supply, for example, and/or the pumps for circulating the coolant may be switched off” (para[0292]), “so that the components are disconnected from power” (para[0062]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an emergency stop in the system of Calio et al., in response to a detected flow rate condition exceeding a threshold, since Heiland et al. teaches that turning off fluid handling devices/pumps under such conditions reduces/avoids damage to a system (para[0292]).  Similarly applies to claim 46.
Furthermore, Examiner takes Official Notice that it was well-known in the art, at the time the instant invention was filed, that “turning off” a device encompasses disconnecting power to the device  (see, for example, McGinley et al. (US 2013/0093381) at para[0034], “the control circuit sends a signal to turn off switch S2 … and this cuts the power to (i.e., disconnects power from)” the device; Trock et al. (US 2012/0218023) at para[0047], “user of the infusion pump 100 may manipulate the user interface 104 to identify a disconnection condition (e.g., by pressing a button or switch to turn off or power off the infusion pump 100), wherein the control module 218 identifies a disconnection condition and deactivates the connection circuitry 216 in response to receiving signals … indicative of the desire to disconnect or otherwise decouple the power supply”; and Tsai (US 9371828) at claim 1, “fine motion switch disconnects power to turn off the air blast device;” each previously cited).  Additionally, Appellant’s attention is directed at least to Halfmann et al. (US 2006/0097860), which teaches that it was known in the computer control arts that “actuation of any emergency-stop button 4” (akin to the “stop switch 1000” of Calio et al.) “will result in the uncontrolled shutdown of the machine 2 through immediate disconnection of the power supply to the machine-drive elements” (para[0031]); Hamza et al. (US 2015/0315803), which teaches that “Once the monitoring mechanism 3 determines that the pump 240 needs to be deactivated or shut-off” (“turned off,” as recited in Calio et al.), “the switch 89 deactivates or shuts-off the power to the pump 240 by disconnecting the power source to the pump 240” (para[0051]); and Heiland et al. (US 2013/0205822), which teaches that a “system for detecting loss of coolant may receive a command for emergency stop” (akin to the “stop switch 1000” of Calio et al.) “… With this emergency stop, the entire computing system or portions of the computing system may be disconnected from power supply, for example, and/or the pumps for circulating the coolant may be switched off” (para[0292]), “so that the components are disconnected from power” (para[0062]); each previously cited.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, in response to activation of the stop switch for turning off the vacuum pump, to disconnect power to the vacuum pump of Calio et al., since such operation was well-known in the art (as evidenced at least by McGinley et al., Trock et al., Tsai, Halfmann et al. and Hamza et al.), and since at least Heiland et al. teaches that such operation reduces or avoids damage to the system (Heiland et al., para[0292]).  Similarly applies to claim 46.
With regard to the detected flow rate condition necessarily being zero, as instantly claimed, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the detected condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claim 46.
Alternatively, Manka teaches that it was known in the air sampling device art (abstract) to provide for a controller which responds to pressure sensing means to “turn-off” pumps by deactivating motor starters, when the pressure sensing means senses a “plugged” condition, in order to prevent damage to the pump (col. 4, lines 10-48; claim 3). Also, Padden teaches that it was known in the fluid (ex.; air) sampling device art (abstract) to provide for a controller which responds to sensed pressure to stop operation of pump motors, when sensed pressure indicates a “plugged” condition, in order to prevent damage to the pump (col. 5, lines 17-29; col. 7, lines 58-59; col. 8, lines 14-16; claim 9).  The instantly claimed having a desired mass flow rate is zero “reads-on” such a “plugged” condition, as per the instant specification’s description of an obstructed condition.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such additional functionality in the system of Calio et al., since both Manka and Padden are in the same field of endeavor as Calio et al., by virtue of pertaining to fluid (ex.; air) handling devices, and since both teach the resultant benefit of preventing damage to a fluid/air sampling device’s pump.  With regard to both Manka and Padden turning off a pump/stopping operation of pump motors, in response to pressure not flow rate, as instantly claimed, Examiner takes Official Notice that pressure and flow rate are well understood to be proportional in fluid handling systems, as exemplified at least by Hagen-Poiseuille’s law and Bernoulli’s equation (see definitions below, in paragraph 9), as would have been well-known to one having ordinary skill in the art, at the time the instant invention was filed.  Similarly applies to claim 46.
As per claim 32, Calio et al. teaches that the instantly claimed contactor comprises an emergency stop button configured to disconnect the power to the vacuum pump (para[0073, 0100-0104]).  Similarly applies to claim 47.
As per claim 34, Calio et al. teaches that the instantly claimed graphical user interface comprises an emergency stop button configured to disconnect power to the vacuum pump (para[0061, 0080, 0131]).  Similarly applies to claim 49.
As per claims 35 and 36, Calio et al. further provides for architectures including co-located devices (para[0042]).  Similarly applies to claims 50 and 51.
As per claims 37, 38 and 43-45, Calio et al. further provides for architectures that include use of external/remote devices, networking/Internet, and SCADA (para[0045, 0047, 0050, 0059, 0062, 0065, 0071]).  Similarly applies to claims 52 and 53.
Claim 61 is rejected under 35 U.S.C. §103, as being unpatentable over Calio et al. (U.S. Patent Application Publication No. 2010/0289653) in view of either Heiland et al. (U.S. Patent Application Publication No. 2013/0205822), Manka (U.S. Patent No. 3,748,906) and/or Padden (U.S. Patent No. 4,747,315), as applied to claim 31 above, further in view of Krajewski et al. (U.S. Patent Application Publication No. 2001/0004842; newly cited).
As per claim 61, Calio et al. further teaches the instantly claimed plurality of vacuum connections (Fig. 2, vacuum air tubes 220), and the flow center controls the mass flow rate of air received by the plurality of vacuum connections (Fig. 2, computing device 210; para[0052]) by: determining errors indicative of the differences between the measured flow rates and the desired mass flow rates (at least at para[0085, 0102-0103]).  Although Calio et al. further teaches the instantly claimed outputting control signals to the plurality of actuators, and provides for maintaining flow rates within a specified deviation tolerance (abstract; para[0069-0072, 0082]), Calio et al. does not specifically provide for the instantly claimed to reduce the differences between the measured flow rates and the desired mass flow rates.  In this regard, Krajewski et al. teaches such control (claims 1, 5, 20).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a technique in the system of Calio et al., since Krajewski et al. teaches such a calibration technique as maintaining flow rate at a desired level.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Poiseuille flow is defined as “The steady laminar flow of a viscous fluid through a pipe of circular cross section such that the velocity distribution has the form of a paraboloid of revolution, the velocity being a maximum at the centre of the pipe, zero at the boundary walls, and the velocity being constant along any line parallel to the axis of the pipe. Assuming NEWTON'S LAWS OF FLUID FRICTION for a viscous fluid, the quantity of fluid flowing per second is given by:  Q = π (p1-p2)r4/8ηl, where p1, p2 are the initial and final pressures on a cylinder of fluid, length l, and coefficient of viscosity η, the radius of the pipe being r. This is called the Poiseuille equation or the Hagen-Poiseuille law” (The Penguin Dictionary of Physics).
Bernoulli’s equation is an “equation in fluid mechanics:  ʃdp/ρ+½v2 +V = C, where p is the pressure of the fluid, ρ its density, v the velocity along a stream line, V the gravitational potential, and C a constant for a given stream line (Bernoulli's constant). The equation, which was first formulated by Daniel Bernoulli in 1738, is a statement of the principle of conservation of energy for nonviscous incompressible fluids” (The Penguin Dictionary of Physics).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/19/22